Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 8, the closest found prior art does not teach separately or in combination the claimed subject matter of a method for detecting the clogging of an air filter in an internal combustion engine comprising both at least one piston moving in a cylinder, and also a fresh air intake tract and a device able to vary the cross section for the passage of air in said intake tract, the method comprising the following steps when the cross section for the passage of air in the intake tract is greater than a predetermined passage cross section: measuring a pressure in the intake tract at the end of a phase of admitting air into a cylinder, measuring a pressure in the intake tract at the end of an exhaust phase in a cylinder, determining that the air filter is clogged by means of a comparison made between both at least one pressure measured during at least one pressure measurement at the end of the phase of admitting air into a cylinder, and also at least one pressure measured during at least one pressure measurement at the end of the exhaust phase, the filter being estimated to be clogged when the comparison yields a value higher than a predetermined value.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        1/15/2022